—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition for a writ of habeas corpus because the issues were raised or could have been raised on defendant’s prior direct appeals or by a postjudgment motion pursuant to CPL article 440 (see, People v Johnson, 211 AD2d 826, lv dismissed 85 NY2d 939; People v Johnson, 181 AD2d 914, lv denied 80 NY2d 833, cert denied 511 US 1037; People v Johnson, 176 AD2d 756; People v Johnson, 163 AD2d 613, lv denied 76 NY2d 940; see generally, People ex rel. St. Germain v Walker, 202 AD2d 1053, lv denied 83 NY2d 758). Furthermore, because the issues raised herein were determined by the Third Department in People ex rel. Johnson v Stinson (233 AD2d 634, lv denied 89 NY2d 807, lv dismissed 89 NY2d 1030, rearg denied 89 NY2d 1030, rearg dismissed 90 NY2d 831), this proceeding is barred by res judicata and collateral estoppel (see, People ex rel. Hatzman v *1006Kuhlmann, 191 AD2d 976, appeal dismissed and lv denied 82 NY2d 683). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Habeas Corpus.) Present — Denman, P. J., Green, Hayes, Scudder and Balio, JJ.